Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-2, 5-6 and 9-14 are currently under examination. Claims 3-4 and 7-8 have been cancelled. Claim 1 is amended. Claims 13-14 are newly added.
Previous Grounds of Rejection
In the light of the amendments, the rejection Claims 1-2, 5-6 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
Regarding claims 1-2, 5-6 and 9-12, in the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.
In the light of the amendments, the rejection Claims 1-2, 5-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

New grounds of rejections are set forth below.
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-2, 5-6 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugano et al. to WO 2013/042400 A1 (herein referred to under US 2014/0343237 A1as the English-language equivalent cited to for page and paragraph).
Regarding claims 1 and 11-14, Sugano et al. teach a catalyst for polymerization and process of making thereof comprising 
(1) contacting a suspension of toluene (applicant’s an inert organic solvent) and Mg(OEt)2 (applicant’s elected dialkoxy Mg compound) ([0070]) with TiCl4 (applicant’s elected titanium and halogen containing compound) ([0079]) and an internal electron donor such as 2-benzyloxy ethyl phenyl carbonate (applicants elected internal donor as a carbonate-ether as the instant claim having no phthalic acid ester structure)([0058]) and reacted at 90 0C for 90 minutes prior isolation of a solid catalyst component (I) (applicants’ solid catalytic component (A) as the instant claim1) ([0120]). The solid catalyst component (I) taught by Sugano et al. corresponds to the instant claimed a solid catalytic component (A) which does not contain organoaluminum compound and an organosilicon compound as illustrated below:

    PNG
    media_image1.png
    166
    696
    media_image1.png
    Greyscale

(2) contact component (I) of Sugano et al. with an organoaluminum compound Et3Al (applicant’s elected organoaluminum compound (B), wherein R1=Et, p=3 of the 0C for 1 minute to 10 hours in the absence of the olefin to produce a catalyst directly usable for olefin polymerization ([0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges of temperature and reaction time. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Sugano et al. do not specifically disclose a pre-treatment as per applicant claims 1 and 13-14, as discussed above, Sugano et al. teach or suggest contact component (A), (B) and (C) with claimed temperature and time, it corresponds to the instant claimed a pre-contact treatment.
The method for producing a catalyst for olefin polymerization taught by Sugano et al. as discussed above is summarized as shown below (Fig.1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claims 5-6 and 9-10, the process taught by Sugano et al. performs at temperature at 0 to 900C which overlaps the instant claimed ranges -150C to 100C, or below 130C, and the contact time is 1 minute to 10 hours as per applicant claims 5-6 and 10 [0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges (-150C to 10 0C, and 5 seconds to 20 minutes). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 02/15/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Sugano ([0086]) discloses extremely broad ranges of reaction temperature and reaction time without offering any preference or guidance that would have guided the person skilled in the art to select the specific ranges recited in the instant claim 1.
Sugano's temperature and duration ranges do not merely overlap or approach those recited in the present claims-rather, Sugano's disclosures are so broad as to encompass a very large number of possible distinct combinations of contact 
The claimed pre-contact treatment temperature and duration are encompassed by Sugano's very broad disclosures is not sufficient by itself to establish a prima facie case of obviousness. 
Instead, the Examiner has the initial burden to establish that the person skilled in the art would have found it obvious to select the claimed pre-contact treatment temperature of lower than 15°C and the claimed pre-contact treatment time of 30 minutes or shorter, and would have reasonably expected that such a combination of parameters would successfully produce a catalyst that is directly usable to catalyze olefin polymerization. MPEP 2144.08(II). 
However, in this case, Sugano would not have directed the person skilled in the art to select, from among Sugano's broad teachings, the specifically defined parameters for the claimed pre-contact treatment. Sugano broadly discloses a contact temperature of-10 to 100 0C and a contact time of 1 minute to 10 hours, with explicit preferences for a contact temperature of at least 20 °C and a contact time of at least 30 minutes. The specific embodiment disclosed in Sugano's Example 9 employed a contact temperature of 30°C and a contact time of 2 hours. Sugano does not expressly describe a combination of contact temperature and contact time that is within the scope of the present claims. And as the experimental evidence in the present specification demonstrates, performing a pre-contact treatment at a temperature and/or for a duration outside of the claimed ranges is expected to produce inferior catalysts that cannot 
In sum, Sugano's broad teachings would not have motivated the person skilled in the art to select the claimed temperature of lower than 15°C and the claimed duration of 30 minutes or shorter for a pre-contact treatment to produce a catalyst that can directly catalyze olefin polymerization. And because Sugano offers no guidance that would have directed the person skilled in the art to the claimed pre-contact treatment, the person skilled in the art following Sugano's teachings would not have reasonably expected to successfully arrive at the claimed methods for producing a functioning catalyst. Thus, Sugano fails to teach all the features of the present claim 1, which is therefore patentable over Sugano. 
With respect to the dependent claims, Sugano fails to teach or suggest the combined features of each of these respective claims. Thus, each of the respective dependent claims is patentable over Sugano (Remarks, pages 10-14). 
The Office respectfully disagrees. As the discussion above, Sugano et al. teach a catalyst for polymerization and process of making thereof comprising 
(1) contacting a suspension of toluene (applicant’s an inert organic solvent) and Mg(OEt)2 (applicant’s elected dialkoxy Mg compound) ([0070]) with TiCl4 (applicant’s elected titanium and halogen containing compound) ([0079]) and an internal electron donor such as 2-benzyloxy ethyl phenyl carbonate (applicants elected internal donor as 0C for 90 minutes prior isolation of a solid catalyst component (I) (applicants’ solid catalytic component (A) as the instant claim1) ([0120]). The solid catalyst component (I) taught by Sugano et al. corresponds to the instant claimed a solid catalytic component (A) which does not contain organoaluminum compound and an organosilicon compound as illustrated below:

    PNG
    media_image1.png
    166
    696
    media_image1.png
    Greyscale

(2) contact component (I) of Sugano et al. with an organoaluminum compound Et3Al (applicant’s elected organoaluminum compound (B), wherein R1=Et, p=3 of the instant claimed formula (I)) ([0089]-0091]) and an external electron donor compound cyclohexyl methyl dimethoxysilane (applicant’s elected external donating compound (C))([0089] and [0096]) at 0 to 90 0C for 1 minute to 10 hours in the absence of the olefin to produce a catalyst directly usable for olefin polymerization ([0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges of temperature and reaction time. However, the reference discloses "overlapping" ranges (“0 to 90 0C for 1 minute to 10 hours” taught by Sugano et al vs. the instant claimed “<15 0C, ≤30 minutes”, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Sugano et al. do not specifically disclose a pre-treatment as per applicant claims 1 and 13-14, as discussed above, Sugano et al. teach or suggest 
The method for producing a catalyst for olefin polymerization taught by Sugano et al. as discussed above is summarized as shown below (Fig.1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As such, the rejection of claim 1 as set forth in the office action above is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738